PER CURIAM.
Appellant, State Farm Insurance Company, appealed the trial court’s order denying attorney’s fees pursuant to Rule 1.442, Proposals for Settlement, Florida Rules of Civil Procedure. The appellees have failed to file a brief or respond to appellant’s motion to grant the requested relief on appeal.
The trial court’s denial of fees to the appellant is vacated and we remand for determination of a reasonable fee pursuant to Rule 1.442.
ORDER VACATED; REMANDED.
COBB, HARRIS and PETERSON, JJ., concur.